Citation Nr: 1729092	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  13-18 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus associated with herbicide exposure

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to type II diabetes mellitus


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1967 to March 1971. 

These matters come before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Providence, Rhode Island. 

A November 2011 rating decision denied service connection for bilateral hearing loss.  Although the Veteran perfected an appeal of this denial, the claim was subsequently granted in a June 2013 rating decision.  Therefore, the issue of entitlement to service connection for bilateral hearing loss is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The evidence shows that the Veteran served on the USS Shangri-La during the Vietnam Era from 1968 to 1971 and has provided competent and credible testimony that he set foot in Vietnam at that time; accordingly, he is presumed to have been exposed to an herbicide agent.

2.  The Veteran is presumed to have been exposed to certain herbicides, including Agent Orange, and there is a presumption of service connection for diabetes mellitus, type II, from which the Veteran currently suffers and for which he currently receives treatment. 

3.  The Veteran suffers from peripheral neuropathy, secondary to his diabetes mellitus, type II.




CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for diabetes mellitus, type II have been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2016).

2.  The criteria to establish service connection for peripheral neuropathy, secondary to diabetes mellitus, type II, are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

The Veteran seeks service connection for diabetes mellitus, type II, and peripheral neuropathy.  Specifically, he contends that he was exposed to Agent Orange while in service during the Vietnam Era, and later manifested diabetes mellitus, type II.  He further contends that his peripheral neuropathy is secondary to the diabetes mellitus diagnosis.

I.  Legal Criteria and Analysis

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, the evidence must show: "'(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as diabetes mellitus, may be presumed to have been incurred in or aggravated by service if these diseases manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.

Service incurrence for certain diseases, including diabetes mellitus, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id.

"Service in Vietnam" means actual service in the country of Vietnam from January 9, 1962, to May 7, 1975, and includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (finding that VA's requirement that a veteran must have stepped foot on the landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off-shore of the Republic of Vietnam is not qualifying service in Vietnam).  In other words, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307 (a)(6)(iii), the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.

What constitutes "inland waterways" was not defined in Haas and is not defined in VA regulations.  Thus, the Board has historically referred to the VA Adjudication Procedure Manual M-21 (Manual) for interpretive guidance.  The Manual maintains that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, sub. pt. ii, ch. 2, § C.10.k.  The Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast does not constitute inland waterway service to establish presumptive exposure to herbicides.  Any such anchorage is considered to be in "blue water" that does not provide for a presumption of herbicide exposure.  Id.

After review of an Institute of Medicine report, ''Blue Water Navy Vietnam Veterans and Agent Orange Exposure", the Secretary of VA determined that the evidence available at that time did not support establishing a presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans.  See 77 Fed. Reg. 76170 (Dec. 26, 2012 ).

The United States Court of Appeals for Veterans Claims (court) determined that VA's interpretation of 38 C.F.R. § 3.307 (a)(6)(iii), designating Da Nang Harbor as an offshore, rather than an inland, waterway was inconsistent with the purpose of the regulation and did not reflect the VA's fair and considered judgment.  Gray v. McDonald, 27 Vet. App. 313 (2015).

The court's holding in Gray does not conclude that Da Nang Harbor is an inland waterway.  It does, however, create reasonable doubt as to whether Da Nang Harbor would qualify as an inland waterway.  See Gray v. McDonald, 27 Vet. App. at 322-325.

In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309 (e).

Notwithstanding the foregoing, a claimant is not precluded from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

II.  Analysis

The record reflects that the Veteran has a diagnosis of diabetes mellitus type II with diabetic neuropathy.  See December 2010 VA Medical Examination, received December 1, 2010, at 4.  The Veteran receives treatment for his diabetes from a private physician.  See Bayview Physicians Group Medical Records, received June 8, 2017, at 7-48.  Thus, the threshold element of service connection is met.  38 C.F.R. §§ 3.303, 3.307, 3.309.

Diabetes mellitus type II is a disease that will be presumptively service connected on the basis of in-service exposure to herbicides, including Agent Orange.  38 C.F.R. § 3.309 (e).  The question is whether the Veteran was exposed to the herbicides while on active duty or if the disorder is otherwise related to active service.

Service records show that the Veteran served aboard the USS Shangri-La from 1968 to 1971.  See Military Personnel Records, received May 19, 2015, at 14.

In a June 2010 statement, the Veteran recounted how the USS Shangri-La on June 21, 1970, entered Da Nang Harbor to obtain parts in order to fix the ship's number 3 elevator.  See VA 21-526 Veterans Application for Compensation or Pension, received June 29, 2010, at 6.

According to a March 2011 Report of General Information (VA Form 21-0820), the Veteran stated that he left the USS Shangri-La in a party with a chaplain and another sailor.

In a June 2013 statement, the Veteran reported that while the USS Shangri-La was anchored in Da Nang Harbor, Vietnam, he went ashore with a chaplain.  See VA Form 9, received June 21, 2013, at 1.

Deck logs for June 21, 1970, received in May 2011 from the National Archives and Records Administration recorded that the USS Shangri-La "entered territorial waters of [the] Republic of South Vietnam ... Command making northern approach into Da Nang Harbor."  However, the deck logs do not reveal whether any small boats left the USS Shangri-La while it was in Da Nang Harbor.  The records also do not discuss whether a work force travelled between the ship and the pier.

Service personnel records show that the Veteran was a Yeomen (YN) during this period.  According to the Bureau of Naval Personnel (BUPERS), the job of a Yeomen is to "perform clerical, customer service, personnel/physical security, and general administrative duties, including typing and filing; prepare and route correspondence, reports and electronic service record entries; maintain records and publications; counsel office personnel on administrative matters; perform administrative support for shipboard legal proceedings and maintain shipboard legal files; conduct reporting and detaching procedures and required retention and transition counseling; prepare and maintain personnel security documents; perform other personnel related functions; and serve as executive office managers."  NAVPERS 18068F.

It seems reasonable to assume that, as a result of the ship's anchoring in the harbor, crewmembers would have gone ashore for a work detail to obtain parts to repair the ship's number 3 elevator.

Here, the record demonstrates that the Veteran served aboard the USS Shangri-La when the ship anchored in Da Nang Harbor on June 21, 1970.  He credibly reported that he was part of the working party on a boat that ran from his ship to the shore but could not prove he went ashore.  This seems consistent with his duties.  In addition, since the Veteran's statements are consistent, the Board finds him credible.  As a result, the Board accepts his statements of personally going ashore.

In light of the Veteran's statements of personally going ashore in Vietnam while the USS Shangri-La was anchored in Da Nang Harbor, and given the reasonable doubt as to whether Da Nang Harbor is qualifying as an inland waterway, the Veteran is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e); Gray v. McDonald, supra.

Service incurrence for diabetes mellitus type II will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange), and the claim for service connection is granted.  38 C.F.R. § 3.309 (e).

The Veteran also claims entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus, type II.  Given the treatment record and noted diagnoses of diabetic peripheral neuropathy, the Board finds that the Veteran has a current disorder of diabetic peripheral neuropathy and that this disorder, by its very nature, was either proximately caused or proximately aggravated by the service-connected diabetes mellitus, type II.  Allen, supra.  Therefore, the Board finds that the criteria to establish service connection for peripheral neuropathy secondary to diabetes mellitus, type II, are met.  38 C.F.R. § 3.310.  


ORDER

Service connection for diabetes mellitus, type II is granted.

Service connection for peripheral neuropathy, secondary to diabetes mellitus, type II, is granted.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


